           Case 1:19-cv-03163-AJN Document 7 Filed 06/14/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE FIGUEROA, on behalf of himself and all
others similarly situated,
                                                             Case No. 1:19-cv-03163-AJN
                       Plaintiffs,
                                                             NOTICE OF VOLUNTARY
               -against-                                          DISMISSAL
                                                               WITH PREJUDICE

 GEMINI TRUST COMPANY, LLC,

                      Defendant.


         PLEASE TAKE NOTICE, that the above-entitled action against all Defendants shall be

and hereby is dismissed pursuant to F.R.C.P. Rule 41(a)(1)(A)(i) with prejudice; without costs,

or disbursements, or attorneys’ fees to any party.


Dated:     Brooklyn, New York
           June 14, 2019


                                                     Respectfully submitted,

                                                     /s/ Joseph H. Mizrahi
                                                     Cohen & Mizrahi LLP
                                                     Attorneys for Plaintiff
